Citation Nr: 9900081	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  97-12 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for anxiety reaction, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1943 to August 
1944.

This appeal arises from a rating decision of January 1997 
from the Department of Veterans Affairs (VA) New Orleans, 
Louisiana, Regional Office (RO), which denied the veteran an 
increased rating for his service-connected anxiety reaction 
disability.  


REMAND

Initially, the Board of Veterans Appeals (Board) finds that 
the veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, he has presented 
a claim that is plausible.  A claim that a disorder has 
become more severe is well grounded where the disorder was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The veteran and his representative have asserted that the 
veterans service-connected disability should be rated under 
the appropriate Diagnostic Code for traumatic encephalopathy 
instead of Diagnostic Code 9400 (generalized anxiety 
disorder).  In this regard, the evidence reflects that in a 
January 1950 rating action, the RO assigned a 30 percent 
rating for traumatic encephalopathy with non-psychotic 
reaction, conversion reaction, manifested by headaches, low 
back pain, and an anxiety reaction (formerly rated as 
migraine headaches).  In a September 1960 rating decision the 
RO reduced the 30 percent rating to 10 percent for an anxiety 
reaction, formerly diagnosed as traumatic encephalopathy.

The most recent VA examination, dated in October 1996, 
consisted of a psychological evaluation.  The report notes 
that the veteran had a stroke two and one half years earlier.  
He had been hospitalized at the Alexandria, Louisiana VA 
Medical Center (VAMC) from November 14, 1993 to November 18, 
1993 and had been seen on an outpatient basis at the VAMC 
since 1987.  The record only includes a few outpatient 
treatment records, all dated in 1995.  Following the 
evaluation, the psychologist indicated that while the veteran 
did not appear to meet the clinical criteria for anxiety 
disorder or any other significant mental disorder, other than 
that found as the apparent sequelae of a previous 
cerebrovascular accident (November 1993), his medications 
should be considered in any subsequent evaluation of possible 
anxiety due to the possibility of adverse medication effects.  
The examiner also noted that due to the veterans apparent 
sensory complaints, and the observed motor tremor, he should 
be medically investigated further.  The provisional diagnosis 
was anxiety disorder, not otherwise specified (NOS), by 
history; possible dementia, NOS; and possible adverse effects 
of medication, NOS.  In addition, it is noted that a Global 
Assessment of Functioning (GAF) Scale score was not provided 
by the examiner.  

VAs statutory obligation to assist the veteran in the 
development of a well-grounded claim.  This includes the duty 
to conduct a thorough and contemporaneous medical examination 
under appropriate circumstances.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  In view of the prior history of traumatic 
encephalopathy, the Board is of the opinion that specialized 
examinations are warranted.

In addition, the VAs Schedule for Rating Disabilities 
(Schedule), dealing with the evaluation of mental disorders 
was revised, effective November 7, 1996.  This change became 
effective during the veterans current appeal.  The veteran 
has not been furnished the old (pre-November 7, 1996) rating 
criteria.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Therefore, in order to ensure that VA has met its duty to 
assist the veteran in developing the facts pertinent to his 
appeal, and in compliance with the representatives request, 
the case is REMANDED to the RO for the following development:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  The RO should furnish the 
veteran the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
records pertaining to treatment of mental 
and neurological disorders since his 
release from active duty.  He should be 
requested to furnish the dates and 
locations of all VA facilities where he 
has received.  The RO should obtain all 
records which are not on file. 

2.  The RO should request the VAMC in 
Alexandria, Louisiana to furnish copies 
of all treatment records covering the 
period from 1987 to the present, to 
include the summary regarding the 
veterans hospitalization in November 
1993.

2.  VA examinations by a psychiatrist and 
a neurologist should be conducted in 
order to determine the nature, severity, 
and etiology of any mental and 
neurological disorders. The claims folder 
and a copy of this Remand should be made 
available to the examiners for review 
before the examination.   The 
psychiatrist should be furnished a copy 
of both the pre-November 7, 1996 as well 
as the revised rating criteria concerning 
mental disorders (as found in the 
Schedule).  All tasting deemed necessary 
should be performed.

The examiners are requested to correlate 
their findings and to identify any 
symptomatology due solely to the 
veteran's service-connected anxiety 
disorder, also diagnosed as a conversion 
reaction, and the traumatic 
encephalopathy.  The psychiatric examiner 
should also assign a GAF score for the 
service connected mental disorders and 
explain what the assigned score means.  A 
complete rational for any opinion 
expressed should be included in the 
examination report. 

Thereafter, the case should be reviewed by the RO, to include 
consideration of both the old and revised rating criteria for 
mental disorders per Karnas, supra and any other disorder 
associated with traumatic encephalopathy.  If the benefit 
sought is not granted, the veteran and his representative 
should be furnished a Supplemental Statement of the Case, and 
an opportunity to respond.  

The case should then be returned to the Board for appellate 
consideration, if otherwise in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need not take any action unless he is further informed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1996) 
(Historical and Statutory Notes).  In addition, VBAs 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
